 

EXHibit 10(r)

 

first amendment to

SENIOR ADVISOR AGREEMENT

 

This First Amendment to the Senior Advisor Agreement is made and entered into on
November 22, 2008, by and among Ronald L. Taylor (the “Executive”), DeVry Inc.,
a Delaware corporation (the “Company”), and DeVry University, Inc., an Illinois
corporation (the “School”).

 

WHEREAS, the Executive, the Company and the School are parties to a Senior
Advisor Agreement dated as of July 1, 2002 (the “Agreement”) and now desire to
amend the Agreement to comply with Internal Revenue Code Section 409A and the
guidance and regulations thereunder, to the extent applicable.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend the Agreement as
follows:

 

By adding a new Section 4.3 to read as follows:

 

4.3 Provisions Regarding Code §409A.

 

(a)If at the time of the Executive’s termination of employment for reasons other
than death he is a “Key Employee” as determined in accordance with the
procedures set forth in Treas. Reg. §1.409A-1(i), any amounts payable to the
Executive pursuant to this Agreement that are subject to Section 409A of the
Internal Revenue Code (other than amounts described in (b) below) shall not be
paid or commence to be paid until six months following the Employee’s
termination of employment, or if earlier, the Employee’s subsequent death.

 

(b)Reimbursements or in-kind benefits provided under this Agreement that are
subject to Section 409A of the Internal Revenue Code are subject to the
following restrictions: (i) the amount of expenses eligible for reimbursements,
or in-kind benefits provided, to the Executive during a calendar year shall not
affect the expenses eligible for reimbursement or the in-kind benefits provided
in any other calendar year, and (ii) reimbursement of an eligible expense shall
be made as soon as practicable, but in no event later than the last day of the
calendar year following the calendar year in which the expense was incurred.

 



186

 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Agreement on the 22nd day of November, 2008.

 



  EXECUTIVE           /s/ Ronald L. Taylor                                      
  Ronald L. Taylor           DEVRY INC.           By:     /s/ Gregory S.
Davis                                                Print Name:     /s/ Gregory
S. Davis                                        DEVRY UNIVERSITY, INC.          
By:    /s/ Gregory S. Davis                                                
Print Name:     /s/ Gregory S. Davis                               







 



187

 

 



